      Case 4:21-cv-02325 Document 1 Filed on 07/18/21 in TXSD Page 1 of 30




                    UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION

     J.D. TALIAFERRO,                        §
        Plaintiff,                           §
                                             §
                                             §
                                             §
        v.                                   §   CIVIL ACTION___________
                                             §
                                             §
                                             §
 SAN JAC. COLLEGE,                           §
BRENDA HELLYER, ALLATIA                      §
HARRIS, SALLY JANES,                                  TRIAL BY JURY
   Defendants.

     PLAINTIFF’S, J.D. TALIAFERRO’S ORIGINAL COMPLAINT

TO THE HONORABLE JUDGE OF SAID COURT:


       Comes now J.D. Taliaferro, Plaintiff (“Plaintiff” or “Taliaferro”), by and

through his attorney of record, complaining of Defendants San Jacinto

College (“SJC”), Brenda Hellyer (“Hellyer”), Allatia Harris (“Harris”), Sally

Janes (“Janes”); by way hereof, Taliaferro would state the following:

                                    I. PARTIES

A.     PLAINTIFF:

       Dr. J.D. Taliaferro, Plaintiff is a resident of the geographical area of

the Houston Division, Southern District of Texas.


                                         1
     Case 4:21-cv-02325 Document 1 Filed on 07/18/21 in TXSD Page 2 of 30




B.    DEFENDANTS:

      1.    SJC is a public, tax -supported junior or community college, and

may be served with process herein by serving Chancellor Brenda Hellyer,

San Jacinto College Administration East Building (A-1), 4624 Fairmont

Parkway, Pasadena, TX 77504.

      2.    Hellyer, Chancellor, being sued respectively in her individual

and official capacities and may be served with process at 4624 Fairmont

Parkway, Pasadena, Texas 77504.

      3.    Harris, Vice Chancellor Strategic Initiatives, Workforce

Development, Community Relations, and Diversity, being sued respectively

in her individual and official capacities and may be served with process at

8060 Spencer Highway, Pasadena, Texas, 77505.

      4.    Janes, being sued respectively in her individual and official

capacities may be served with process herein at her business address,

8060 Spencer Highway, Pasadena, Texas 77505.


                               II. JURISDICTION


      5.    This case involves federal questions, specifically arising out of
the First and Fourteenth Amendments to the Constitution of the United



                                       2
     Case 4:21-cv-02325 Document 1 Filed on 07/18/21 in TXSD Page 3 of 30




States, enforceable through Title 42 §1983; consequently, this court has
jurisdiction pursuant to Title 28, § 1331.

     SJC’s HISTORY OF VIOLATION OF THE UNITED STATES
                       CONSTITUTION

       6.     SJC and or its policymakers have a history of violating the

United States Constitution in dealing with its staff and employees; by way of

example, Taliaferro lists the following:

              a.     Dr. Ann Zimmerer v Spencer, 485 F2d.176 (1973);

           b.   Patsy Goss v. San Jacinto College, 588 F2d.96 (1979),
595 F2d. 1119 (1979), and 593 F2d 23 (1979);

           c.   Lecil Hander v San Jacinto College, 519 F2d.273 (1975),
593 F2. 23(1975);

              d.     John R. Johnson v. San Jacinto College, 498 F. Supp.555
(1980).

              e.     Eddie Foster v. San Jacinto College, # 201683500, 234th
District Court, Harris County, Texas, settled on July 8, 2021.

                                   BACKGROUND

       7.     Taliaferro (M. Acc., and Ed.D.) was hired as an Administrator,

Director of Applied Technologies and Trades at SJC on January 2, 2011.

       8.     Taliaferro replaced Craig Zimmerman who was promoted to

Dean, and became Taliaferro’s supervisor and assessor.




                                             3
    Case 4:21-cv-02325 Document 1 Filed on 07/18/21 in TXSD Page 4 of 30




     9.    Taliaferro inherited Zimmerman’s secretary, Salena Brown, who

enjoyed a very close relationship with Zimmerman, even telling Taliaferro “I

don’t work for you”, and becoming a problem around which Taliaferro had

to work; Zimmerman’s close relationship with Brown was apparently not a

workplace secret, except to Taliaferro.

     10.   Brown began to disrupt the work of Taliaferro’s department and

when Taliaferro called her attention to her disruptiveness, Zimmerman

arbitrarily departed from SJC’s professed assessment policies, interfered

on Brown’s behalf, and arbitrarily scored Taliaferro down for false and

personal reasons in the 2012-2013 school year, accusing Taliaferro of

misogynism toward Brown; Taliaferro told Zimmerman he was going to

consult with “HR” about Brown and Zimmerman responded after learning of

the contact with HR that Taliaferro he had “killed his career San Jacinto

College by consulting HR.”

     11.   It was the arbitrary refusal of Zimmerman to comply with SJC’s

professed performance-assessment policies which alerted Taliaferro to the

systemic corruption of SJC’s evaluation program by SJC’s administration’s

use of the evaluation process to favor friends, punish non-friends, and keep

critical voices suppressed.


                                      4
    Case 4:21-cv-02325 Document 1 Filed on 07/18/21 in TXSD Page 5 of 30




      12.   The annual reviewal process at SJC consists of an annual plan,

a mid-year review, an end of year self-evaluation, and an end-of-year

“leader evaluation”, and an automatic review by “a Validation team”

consisting of “..the respective Provost, Vice-Chancellor, or Deputy

President”; Zimmerman annually evaluated Taliaferro, and for the 2012-

2013 school year scored Taliaferro below “Valuable” (a public-school ,

report card grade of “C”), presumably (using a public school report card

grade of “D” or “F”), setting Taliaferro up for a predictable termination, and

notifying Taliaferro with a “shot across the bow” notice, a “Letter of Intent”

(“LOI”), preceding a pre-termination “Performance Improvement Plan”

(“PIP”).

      13.   On August 15, 2013, Taliaferro requested Janes reassign him

to a supervisor other than Zimmerman; but Janes, refused.


      14.   In the annual assessment process, the assessing supervisor’s

annual evaluation automatically flows to a departmental Validation Team of

departmental administrators for the purpose of uniformizing department

assessments with campus assessment ratings, not necessarily making

criteria more objectively reflective, but using an adaptive bell curve model

to make assessments uniform campus-wide.

                                       5
    Case 4:21-cv-02325 Document 1 Filed on 07/18/21 in TXSD Page 6 of 30




      15.   The Validation team predictably approved or validated

Zimmerman’s assessment of Taliaferro, who challenged the Validation and

Zimmerman’s assessment.

      16.   A departmental Validation team gave Taliaferro an audience of

5 minutes to challenge Zimmerman and its affirmation, and on September

3, 2013, Harris notified Taliaferro that the “validation team ..agreed

unanimously to change [Taliaferro’s] performance rating for 2012-2013 to

Valuable…”, but leaving Zimmerman’s Letter of Expectation [to] remain in

effect…”

      17.   SJC has not routinely complied with the rudiments of

Fourteenth Amendment due process or fundamental fairness, taking the

position that government as an employer should dispense with the niceties

of “justice” and implement the empathy-neutral style of the roughly 143

neighboring ship-channel industries, with fundamental fairness being

triggered only by restrictively-defined, state contractual “property

interests”; consequently, SJC privately standardizes its employment

practices through the medium of its non-academic, Human Resources/Risk

Management department (effectively) managed by the Systems Vice

President of Human Resources PLUS, Vicki Del Bello, and implemented by


                                       6
    Case 4:21-cv-02325 Document 1 Filed on 07/18/21 in TXSD Page 7 of 30




One Campus, departmental Validation Committees, and the Chancellor’s

campus-wide Strategic Leadership Teams (“SLT”).


        18.   SJC’s usual practice, after campus “validation” teams and

“SLTs” uniformize employee scores, the remaining evaluation extremes of

good and bad evaluations (above or below Valuable scores), the non-

“goldilocks” or non-Valuable scores, are automatically considered by the

SLTs.


        19.   The faculty of SJC has historically and openly opined, even at

Senate Faculty meetings that the employee assessments are not merely

reflected in a bell-type curve, but instead determined by a bell-type curve,

and made to conform with a bell type curve as opposed to objectively

reflecting actual employee performance; in other words, faculty and staff

have historically contended the annual assessment process is not fair but

designed to favor friends and punish foes.


        20.   The assessment system is touted by SJC administrators as

being fair and objective, characterized by SJC as follows, “One of the

Guiding Principles in our performance management system is to provide

transparent communication on how the process was completed. In an effort


                                        7
    Case 4:21-cv-02325 Document 1 Filed on 07/18/21 in TXSD Page 8 of 30




to live by this Guiding Principle, we have prepared the 2016 Performance

Rating Distribution Curves to share with all employees.…The purpose of

validation is to ensure a consistent application of performance criteria

across the College. If you have any questions, please feel free to contact

[Vicki Del Bello] or your SLT member. The Strategic Leadership Team

(SLT) is comprised of Brenda Hellyer, Chancellor, and other key leaders

which may be viewed on this link.”

      21.   Not only had Taliaferro provoked Zimmerman and Janes by

outing Brown’s extra allegiance to Zimmerman, Taliaferro also learned and

reported in good faith that Zimmerman was illegally overpaying another

instructor. (In 2017, Brown was hired by University of Houston (where she

lasted a short time), and Zimmerman’s overpayments to the other staffer

were deemed“ok”. )

      22.   Taliaferro unsuccessfully applied for a Deanship within the CPD

Department under Vice Chancellor Janes, a position for which he was

qualified and which would have removed him from Zimmerman’s

supervision.

      23.   It was learned by Janes that Brown was secretly monitoring

Taliaferro’s emails with SJC administrators and had even interrupted and


                                      8
    Case 4:21-cv-02325 Document 1 Filed on 07/18/21 in TXSD Page 9 of 30




replied on her private email to correspondence between Taliaferro and HR;

Brown was separated on or about 2015, and with Zimmerman’s assistance

became employed at UH-Downtown.

      24.   After the 2012-2013 challenge by Taliaferro of Zimmerman’s

evaluation, and Brown’s separation from the SJC, Zimmerman grudgingly

assessed Taliaferro during the 2015-2016 performance evaluation as

“Notable” (or in public school grading, the equivalent of a “B”).

      25.   However, on or about September 22, 2016, Janes, DelBello,

and the validation committee lowered Zimmerman’s “Notable” to

“Valuable”, and on November 18, 2016, DelBello published “The

Performance Management Distribution Curves of 2015-2016”.

      26.   On July 23, 2017, Taliaferro again sought to promote out of

Zimmerman’s supervision and was encouraged by Central Campus Dean

James Braswell, to apply for the position of Dean of Administration;

applicants (including Taliaferro) were chosen to do a phone interview on

August 15, 2017, and three applicants (including Taliaferro) made it

through the interviews.




                                      9
    Case 4:21-cv-02325 Document 1 Filed on 07/18/21 in TXSD Page 10 of 30




      27.   Two of the three interviewees dropped out leaving Taliaferro as

the finalist; and on September 1, 2017, Taliaferro was scheduled to submit

his presentation at a second interview on September 19, 2017.

      28.   On September 18, 2017, Taliaferro received notification that

his second interview was canceled and was going to be reset.

      29.   On September 25, 2017, the Provost telephoned Taliaferro ,

informing him that the position would be reposted because of Hurricane

Harvey.

      30.   On September 29, 2017, the Dean of Business Administration

was named the Interim Dean of Administration.

      31.   In October 2017, Taliaferro accidentally learned that the

subject position was still open, but that his application had been

scrubbed/closed.

      32.   Taliaferro monitored the postings and the Dean of

Administration position was never reposted.

      33.   Without any reposting, on January 24, 2018, Hellyer eliminated

the promotional opportunity for Taliaferro, and hired a RIF’ed laid-off

basketball coach who had not earlier applied–without posting the position.




                                      10
    Case 4:21-cv-02325 Document 1 Filed on 07/18/21 in TXSD Page 11 of 30




     34.      On June 28, 2018, Taliaferro applied for Dean of Business and

Technology, to be housed in the new Lyondell Bassell Center.

     35.      Zimmerman met with Taliaferro on July 30, 2018 (9:45 to

10:15am), and gave Taliaferro the annual evaluation of Taliaferro’s

performance for the 2017-2018 school year, without following the SJC

procedures, and Zimmerman made negative comments unsupported by

facts or supported by false facts; specifically, Taliaferro and Zimmerman

met to review Taliaferro’s Performance Review.

     36.      Taliaferro was stunned at the mis-statements and factual

inaccuracies of Zimmerman, which despite a Valuable rating, contained

comments which were so demeaning.

     37.      Concerned about his application for the position of Dean of

Business and Technology, Taliaferro went to Vickie DelBello utilizing the

grievance procedure per Policy IV-I, questioning Zimmerman, while hoping

to achieve an interview for the sought position which depended on

leadership.

     38.      Taliaferro was then informed that the Associate Vice Chancellor

and Senior Vice President of Lyondell-Bassell Center for Petrochemical

Energy and Technology, who was making recommendations for the


                                       11
    Case 4:21-cv-02325 Document 1 Filed on 07/18/21 in TXSD Page 12 of 30




positions which Taliaferro would apply, was himself reviewing past

evaluations of applicants, including Taliaferro.

      39.   Zimmerman’s evaluation was a reason Taliaferro had received

no interview despite his qualifications.

      40.   Per policy, Taliaferro chose to not ELECTRONICALLY

APPROVE Zimmerman’s evaluation and challenge it, despite Zimmerman’s

warning regarding Brown that going to HR was harmful to Taliaferro’s

career at SJC.

      41.   On August 9, 2018, Taliaferro learned from a member of the

committee screening applicants for the Dean’s position that the committee

had two “hot applicants’; Taliaferro replied he was an applicant, and the

committee member said, “I am sorry.”

      42.   Taliaferro called Vickie DelBello who asked why Taliaferro had

not signed Zimmerman’s evaluation, to which Taliaferro replied he had not

received a proper Validated Performance Review.

      43.   DelBello advised that the grievance/Concern Process was

Taliaferro’s only available course of action.




                                       12
    Case 4:21-cv-02325 Document 1 Filed on 07/18/21 in TXSD Page 13 of 30




      44.   Taliaferro expressed his preference was to respond to the

document, entering his own comments in response to Zimmerman’s, before

electronically signing off on the evaluation.

      45.   On August 21, 2018, at 2:12 P.M., Taliaferro sent an email to

DelBello, [and Ramirez, Sandra; Trncak, Stephen. Subject: Alleged

Performance Review for 2017-18 Importance: High ] which stated,

             “Vickie, After careful consideration and consultation with my
      family, industry colleagues, mentors and consultants, I have decided
      to respond to my so-called “review” via written response in
      Cornerstone. My comments are attached. I agree with your
      assessment that Procedure 4.25, Secondary Review of Validated
      Performance Rating, does not apply since I am not questioning my
      rating, however, I disagree with your recommendation of using the
      Concern Process to force Mr. Zimmerman to provide a proper
      review of my Validated Performance Review Rating and
      Validation Comments. Such logic implies that he has no
      responsibility to follow a college procedure. It should not be
      incumbent on me to force Mr. Zimmerman to do his job. In further
      support of my position: I’m doing enough of his job as it is. The very
      nature of the review does not follow the spirit, much less the
      stated goals of Policy IV-F-1, Performance Management for Full-
      Time Faculty, Staff and Administrators’ Annual Performance
      Review. A meeting will do nothing but demonstrate the wild
      inaccuracies and falsehoods in the document; A review of my records
      indicate that this very situation occurred for my review in August
      2013, except he also tried to give me a Letter of Expectation at
      that time. I am a reasonable person who has been threatened,
      intimidated and humiliated through the use of this review
      process. How many times must I go through this before the
      College provides a solution? I would file a concern and demonstrate
      he is being a bully, but performance evaluations are excluded from
      that process. Are there other employees who have had this

                                       13
    Case 4:21-cv-02325 Document 1 Filed on 07/18/21 in TXSD Page 14 of 30




     experience? [Page 3 of 2] When this happened in 2013, I was told
     directly by Craig that my career would be over. You assured me
     that this was not the case. Yet, here I am again, and I have had
     some interesting experiences in applying for higher level positions.
     Again, I will be addressing the review in detail via my final comments
     in Cornerstone. Further, I am researching other means to affect
     protection from this continuing harassment. Thank you for
     time”(Emphasis added)

     46.   DelBello responded,

     “The statement in the concerns policy pertains to ratings, not
     comments. However, I see where we may need to provide more
     clarification. You can take your concerns regarding the evaluation
     comments through your leadership chain. Since you are not
     comfortable speaking with Craig, you can schedule an appointment
     with Sallie Kay. Thanks, Vickie.” (Emphasis added)

     47.   On August 24, 2018, Taliaferro wrote to DelBello regarding his

wife (at that time, also an employee of SJC),

     “ Kim has a payroll issue rolling into its 3rd month. From: Taliaferro,
     JD Sent: Friday, August 24, 2018 8:38 AM To: Del Bello, Vickie Cc:
     Ramirez, Sandra; Trncak, Stephen Subject: Fwd: Timesheet - K
     Taliaferro - Healthcare Bridge - 8-13 to 8-20 2018 Vickie: Yet another
     example of what can only be described as harassment. Kim has not
     been paid for this training for 3 months! Vicki, I have changed tactics
     and begun sending emails to you and your group as they happen. In
     the past, I have printed them, made notes, and filed away for future
     reference. I now have two 3” binders full! Last year was light, so it’s
     only 1”. My hope is to demonstrate how consistent this behavior is
     instead of letting it build up. The constant drumbeat of negativity, lack
     of positive feedback, and constantly defending/ explaining myself has
     increased my stress to dangerous levels. I have already been
     ordered home by doctors once this year to take a break, and I am
     afraid it’s about to happen again. Must I make myself ill in order


                                     14
    Case 4:21-cv-02325 Document 1 Filed on 07/18/21 in TXSD Page 15 of 30




     to do a job I enjoy very much and am very good at? Thank you,
     (Emphasis added)


     48.   In response, Del Bello wrote Taliaferro stating,

            “Hi JD, I am recommending that you meet with Dr.
     [Allatia]Harris to discuss these concerns. Would you like for me to
     contact her on your behalf? Thanks, Vickie


     49.   On August 27, 2018, Taliaferro replied to DelBello,

           “To: DelBello, Vickie Subject: Re: Timesheet - K Taliaferro -
     Healthcare Bridge - 8-13 to 8-20 2018 Vickie, I would like to take you
     up on setting up a meeting with Allatia. I want her opinion of my
     review and subsequent emails. I also want to discuss my future with
     the college. Thank You!


     50.   On August 27, 2018, Taliaferro received an e-mail from Dr.

     Allatia Harris,

            “Hi, JD. I spoke with Vickie this afternoon, and I understand you
     would like to meet with me. I am available Wednesday afternoon, after
     3:00, if that is a time that works for you. We can meet in my office. If
     that time does not work, let’s look for another time. Allatia


     51.   Taliaferro and Harris agreed to meet at 3:30, on August 29,

2018, because Taliaferro had appointments with both his psychiatrist and

psychologist. At the meeting with Dr. Harris, she had not read or reviewed

Zimmerman’s evaluation or Taliaferro’s comments; Dr. Harris expressed


                                     15
      Case 4:21-cv-02325 Document 1 Filed on 07/18/21 in TXSD Page 16 of 30




concern Taliaferro was keeping track of the documentation, but said

Taliaferro was doing a good job, I had some things to work on, but

overall doing a good job. Taliaferro told her there was NOTHING in

Zimmerman’s evaluation that indicated such, and he was concerned about

his future at the college. Harris avoided a direct answer until the very

end, and said, “ [you]..may have to leave the College in order to

advance [his] career.” (Emphasis added)

52.    Taliaferro retained undersigned attorney and a grievance was filed by

Taliaferro on December 13, 2018, on his attorney’s letterhead.

             December 13, 2018

             Craig Zimmerman
             Dean, Corporate Training
             CPD Dean of Corporate Training
             (281) 478-3684
             Craig.Zimmerman@sjcd.edu
             GRIEVANCE : Dr. J.D. Taliaferro v. Dean Craig Zimmerman

                   Dr. JD Taliaferro grieves Craig Zimmerman for continuing
             acts creating a hostile work environment and culminating in an
             event which commenced on November 28, 2018 and has
             apparently continued to threaten Dr. Taliaferro’s career and
             employment with San Jacinto College.
                   Dr. Taliaferro was hired by San Jacinto College in 2011,
             subject to Mr. Zimmerman's supervision.
                   Upon his employment, Dr. Taliaferro was supplied an
             administrative assistant, Salena Brown. Ms. Brown formerly
             reported to Mr. Zimmerman and enjoyed a very close personal
                                        16
Case 4:21-cv-02325 Document 1 Filed on 07/18/21 in TXSD Page 17 of 30




       relationship with him. However, Ms. Brown retained great loyalty
       to Mr. Zimmerman and her relationship with Dr. Taliaferro was
       complicated by that loyalty. Ms. Brown apparently resented Dr.
       Taliaferro and made her resentments known to him, Mr.
       Zimmerman, and Human Resources. When Dr. Taliaferro
       assessed Ms. Brown's performance differently than expected by
       Ms. Brown, in 2012, he was targeted with her complaint of
       unfairness.
              Mr. Zimmerman became personally hostile toward Dr.
       Taliaferro, and even more so when Ms. Brown separated from
       San Jacinto College to become employed by University of
       Houston which eventually terminated her employment
       according to Mr. Zimmerman. Dr. Taliaferro sought advice from
       the college’s human resource department regarding Mr.
       Zimmerman’s continued hostility. When Mr. Zimmerman
       discovered this, he told Dr. Taliaferro that he had killed his
       career at San Jacinto College.(Emphasis added)
              In 2012-2013, Mr. Zimmerman arbitrarily assessed Dr.
       Taliaferro on his annual evaluation. Dr. Taliaferro challenged Mr.
       Zimmerman's evaluation and effected an upgrade of
       Zimmerman's original score. Seemingly the performance
       alteration favoring Dr. Taliaferro coupled with the conflict
       between Dr. Taliaferro and Zimmerman's former administrative
       assistant Ms. Brown further aggravated Mr. Zimmerman. In
       2017, Dr. Taliaferro was a finalist for the position of Dean of
       Administration, a position which uniquely fit Dr. Taliaferro's
       qualifications. The job opening was closed even after Dr.
       Taliaferro was declared a finalist and an extensive executive
       interview had been scheduled, the cancellation of which
       occurring on or about October 4, 2017. Dr. Taliaferro was
       effectively blocked from pursuing the promotion. The Position
       was never re-posted but later filled by the appointment of Scott
       Germander, former Head Coach of the disbanded the Men's
       Basketball Team.
              Dr. Taliaferro continued to perform key functions in the
       design and creation of the newly developed CPET project, with
       the clear understanding that he would continue to direct CPD
       programs. The projects architect had even labeled one of the

                                 17
Case 4:21-cv-02325 Document 1 Filed on 07/18/21 in TXSD Page 18 of 30




       offices in the new CPET building, whose CPD classrooms and
       labs were essentially designed by Dr. Taliaferro, to be his, Dr.
       Taliaferro's office.
              In the spring of 2018, Dr. Taliaferro applied for the
       position of Dean of Business and Technology, and while
       eminently qualified for the position, he did not receive the usual
       interview. The second time that he had been denied an
       interview for a position for which he was well-qualified within
       approximately six months. The position of Dean of Business and
       Technology was filled without Dr. Taliaferro even being
       considered. Suddenly, three Directors positions for the CPET
       program have appeared, none of which have been publicly
       posted and an appointee named for one of these unposted
       positions. Another unusual part being that two of the three
       positions were essentially the same job descriptions of Dr.
       Taliaferro and Jerelyn Glenn.
       On November 28, 2018, Ms. Glenn and Dr. Taliaferro met with
       their supervisor Mr. Zimmerman, as part of a normally
       scheduled Directors Meeting. The subject was brought up that
       the CPET Director positions being posted were in fact the job
       descriptions of both Dr. Taliaferro and Ms. Glenn. Mr.
       Zimmerman cynically stated, with others in attendance, words
       to the effect that if Taliaferro and Glenn didn't like it, there were
       other colleges in the area for whom they could work.
       Mr. Zimmerman's remark was a clear threat and very disturbing
       to both Dr. Taliaferro and Ms. Glenn. The college’s process for
       RIF, job elimination, or termination of employment had not been
       noticed or followed and yet they were being informed in a
       rather a flip way that their jobs were being filled by someone
       else through some form of restructuring.
              On December 5, 2018, Ms. Glenn and Dr. Taliaferro were
       in another meeting with Mr. Zimmerman's supervisor, Dr. Sarah
       Janes, as part of a normally scheduled Lead Team meeting.
       During the meeting, Ms. Glenn raised the issue of the CPET
       vacancies for the same job descriptions held by Dr. Taliaferro
       and herself. Other Directors spoke of the additional workload.
       Dr. Janes became visibly upset and said that both Dr. Taliaferro
       and Ms. Glenn would stand down on their work for CPET until

                                  18
    Case 4:21-cv-02325 Document 1 Filed on 07/18/21 in TXSD Page 19 of 30




           further notice, and she had had an opportunity to meet with
           CPET's Senior Vice Chancellor Jim Griffin.
           On December 6, 2018, Dr. Taliaferro was asked to meet with
           Mr. Zimmerman in order to discuss issues. During the
           discussion, statements were made regarding CPD staff no
           longer participating in the CPET project. Mr. Zimmerman asked
           about Dr. Taliaferro’s “sore foot”. When asked for
           clarification, Mr. Zimmerman responded that Taliaferro had
           shot himself in the foot. This comment was not understood
           by Dr. Taliaferro, but there was no doubt of the final
           statement of the meeting by Mr. Zimmerman: “remember
           who signs your paycheck.”
           Dr. Janes met with Mr. Griffin on December 10, 2018. After that
           meeting, Dr. Taliaferro met with Dr. Janes to learn the outcome
           of the changes meeting with Griffin. Dr. Janes told Taliaferro
           that CPD would not be part of CPET and that the elimination of
           his job would be determined by Mr. Zimmerman's evaluation,
           and not by the creation of the two Directors positions at CPET.
           Mr. Zimmerman has used his annual assessment power to
           retaliate against Dr. Taliaferro in the past.
           Dr. Taliaferro has been and is being denied promotional
           opportunities and apparently targeted for involuntary
           separation from the college by negative evaluations by Mr.
           Zimmerman. As part of his review for 2018, Dr. Allatia Harris
           told Dr. Taliaferro she did not believe he had a future with
           the college.
           Dr. Taliaferro’s career and employment future are being
           subjected to retaliatory treatment by Mr. Zimmerman in
           cooperation with other members of the College’s
           administration because of his having sparked the anger of
           Mr. Zimmerman over the negative evaluations and issues
           related to Salena Brown and Mr. Zimmerman's negative
           evaluations, including those of 2013 and 2018.


     53.   There was no level one hearing; but SJC’s lawyer, replied for

SJC to Plaintiff’s counsel on February 4, 2019:

                                     19
   Case 4:21-cv-02325 Document 1 Filed on 07/18/21 in TXSD Page 20 of 30




Re: Grievance Filed by Dr. J.D. Taliaferro

     Dear Mr. Watts:
     As you know, we represent San Jacinto College in connection with
the grievance that you filed against Craig Zimmerman (Dean of
Corporate Training), on behalf of your client, Dr. J.D.Taliaferro (Director of
Applied Technology and Trades). Pursuant to your December 13, 2018
correspondence, the College forwarded your grievance to my attention.

     The College’s Human Resources Department has investigated the
allegations set forth in Dr. Taliaferro’s grievance—including by
interviewing Sarah Janes, Allatia Harris, Craig Zimmerman, Jerelyn
Glenn, and Van Wigginton—and has reviewed its findings with the
College’s Chancellor, Dr. Brenda Hellyer. Based on the College’s
investigation, it appears that Dr. Taliaferro’s allegation that Mr.
Zimmerman has created a hostile work environment has no merit.

     Salena Brown

     Dr. Taliaferro complains about issues he encountered with his first
administrative assistant, Salena Brown, who had previously worked for Mr.
Zimmerman. Although it does appear that Ms. Brown had difficulty in
transitioning to Dr. Taliaferro’s leadership, Ms. Brown has not worked for
the College since 2012, and the College has not found any connection
between Ms. Brown and any of Dr. Taliaferro’s more recent complaints.
Additionally, after discussing the issues regarding Ms. Brown with his
leadership and Human Resources in 2012, Mr. Zimmerman understood
that Dr. Taliaferro and Ms. Brown needed to work through their issues
without his interference. Mr. Zimmerman has no recollection of telling Dr.
Taliaferro that he had “killed his career” at the College by seeking advice
from Human Resources. In fact, Mr. Zimmerman himself sought advice
from Human Resources on this very subject.

     2012–2013 Performance Evaluation

     Regarding Dr. Taliaferro’s 2012–2013 performance evaluation, it is
true that Mr. Zimmerman rated his performance as “Room for

                                      20
   Case 4:21-cv-02325 Document 1 Filed on 07/18/21 in TXSD Page 21 of 30




Improvement,” and that the College’s validation team agreed to raise
his evaluation to “Valuable.” However, Mr. Zimmerman’s assessment of
Dr. Taliaferro’s performance was not arbitrary, as he identified and
addressed several program-related concerns in the evaluation. Moreover,
the College’s investigation did not substantiate Dr. Taliaferro’s allegation
that his performance evaluation was related to his issues with Ms. Brown.

     Dean of Administration Position


      Dr. Taliaferro also complains that he was not selected for the Dean of
Administration position, despite supposedly having been “declared a
finalist.” The College posted the Dean of Administration position in 2017
(several years after the prior incidents discussed above). Although Dr.
Taliaferro was selected for a first interview, all interviews were cancelled
and the selection process was abated while the College attempted to
place employees from athletic programs that had been eliminated.
Contrary to the allegations in the grievance, Dr. Taliaferro was never
selected as a finalist for this position. Finalists are only selected after all
interviews have taken place. Ultimately, the College did not conduct any
interviews because, after reviewing the resumes of the employees who
were being displaced due to the closure of certain athletic programs, the
Chancellor appointed Scott Gernander to the Dean of Administration
position. The Chancellor has the authority to appoint employees to open
positions during a reduction in force. In any event, Mr. Zimmerman had
nothing to do with filling this position or the Chancellor’s decision to
appoint Mr. Gernander.

     Center for Petrochemical Energy & Technology


      Dr. Taliaferro next claims that he performed key functions in the
design and creation of the newly developed Center for Petrochemical
Energy & Technology (CPET) program, with the understanding that he
would continue to direct Center for Professional Development (CPD)
programs. While the College initially intended for CPD to be a part of
CPET, the new Associate Vice-Chancellor of CPET, Jim Griffin,
determined that the College needed to hire plant employees for CPET’s
training programs based on their existing relationships with the
                                      21
   Case 4:21-cv-02325 Document 1 Filed on 07/18/21 in TXSD Page 22 of 30




petrochemical industry. Mr. Zimmerman had nothing to do with this
change in direction.

     Dean of Business and Technology/CPET Directors


     The College posted the Dean of Business Technology position in
2018. Due to a very strong candidate pool, Dr. Taliaferro was not
selected for an interview. Mr. Zimmerman had no involvement in deciding
who would be interviewed for this position.

      There eventually will be three Directors for the CPET program. At
this time, only one position has been posted, and one candidate hired
(not appointed). Although another position will be posted within the next
several weeks, the third position will not be posted for several months. It
should be noted, however, that the Director position that has already
been filled required a Bachelor’s in Chemical Engineering and five years’
experience in relevant areas of the petrochemical industry.It is my
understanding that Dr. Taliaferro does not meet these qualifications.

     Meetings with Craig Zimmerman

     Dr. Taliaferro complains that, during a meeting on November 28,
2018, Mr. Zimmerman supposedly discussed the fact that the CPET
Director positions were the same as the positions currently held by Dr.
Taliaferro and Jerelyn Glenn, and that if they did not like it, there are other
colleges in the area where they can work (or words to that effect). Dr.
Taliaferro claims that both he and Ms. Glenn were very disturbed by this
“threat”. Ms. Glenn adamantly denies this. According to her, she did not
believe that Mr. Zimmerman’s comment was threatening or said in a
malicious manner. To the contrary, she believed that Mr. Zimmerman was
simply stating that if they did not meet the qualifications for the new
Director positions (which, as noted above, are not the same as Dr.
Taliaferro’s or Ms. Glenn’s current positions), but were wanting another
opportunity, they could research other community colleges in the area.

   Then, on December 6, 2018, Mr. Zimmerman reportedly made a
comment that Dr. Taliaferro “shot himself in the foot,” and told him to

                                      22
   Case 4:21-cv-02325 Document 1 Filed on 07/18/21 in TXSD Page 23 of 30




“remember who signs your paycheck.” Mr. Zimmerman admits making
these comments, in reference to Dr. Taliaferro placing all of his efforts in
CPET and not into his programs in the CPD department, which pays for
his salary. The College agrees that these statements were not
appropriate, and has already taken steps to address this issue. These
comments, however, do not rise to the level of harassment or a hostile
work environment.

     Regarding Dr. Taliaferro’s meeting with Dr. Janes on December 10,
2018, Dr. Janes confirmed that she and Dr. Taliaferro discussed his
position going forward, but she specifically told him that his position
would not be eliminated based on the CPET program. She also told
him that employees generally only lose their job based on overall
performance.
                                  ***

     In closing, the College’s investigation did not reveal anything
substantiating Dr. Taliaferro’s belief that he is being subjected to a hostile
work environment, that he is being denied promotional opportunities (by
Mr. Zimmerman or anyone else), or that he is being targeted for
involuntary separation. Dr. Allatia Harris denies telling Dr. Taliaferro that
he did not have a future with the College during his 2018 review. Rather,
using herself as an example, she explained to Dr. Taliaferro that College
employees are not automatically in line for a promotion, and that, if an
employee wants to move up, they sometimes need to cast a larger net,
and may even have to move in order to move up. Moreover, Mr.
Zimmerman, Dr. Janes, and Dr. Harris have all stated that no one within
the College has ever contacted them for a reference for Dr.Taliaferro.
They have also stated that they have not discussed Dr. Taliaferro’s
evaluations with others at the College.

Finally, I understand that Dr. Taliaferro recently contacted Dr. Hellyer to
complain that the College had not timely responded to his grievance.
First, the College’s grievance policy does not provide for a “Level 2”
grievance. Second, Dr. Taliaferro effectively bypassed the College’s
policies and procedures (and their corresponding deadlines) by having
you file a grievance that instructed the College to direct the grievance to
my attention. Third, as noted above, the College has been investigating

                                      23
    Case 4:21-cv-02325 Document 1 Filed on 07/18/21 in TXSD Page 24 of 30




 Dr. Taliaferro’s allegations. The holidays understandably delayed the
 College’s—and our—ability to gather and review all of the relevant
 information.

 If you have any further questions about this matter, please do not hesitate
 to contact me at (713) 554-6744 or cgilbert@thompsonhorton.com.

                                   Very truly yours,
                                   THOMPSON & HORTON LLP


      54.   After Taliaferro’s grievance against Zimmerman on December

13, 2018 , Zimmerman, having admitted telling Taliaferro on December 6,

2018 that each of himself and the foot and should remember who signed

his paycheck, failed to complete his mandated mid-term evaluation of

Taliaferro, making no required comments or entries.

      55.   SJC assigned its outside law firm the responsibility to respond

to the grievance filed on Taliaferro’s behalf by and through his undersigned

attorney.

      56.   SJC’s response to Taliaferro’s grievance was served on

Taliaferro on February 4, 2019.

      57.   Zimmerman suddenly took leave, and in March 2019,

Zimmerman suddenly retired from SJC, with Vice Chancellor Janes,

Zimmerman’s supervisor assuming the responsibilities of leading in

supervising Taliaferro. 58.   On May 1, 2019 Janes announced to the

                                     24
    Case 4:21-cv-02325 Document 1 Filed on 07/18/21 in TXSD Page 25 of 30




Department, the Continuing and Professional Development (CPD)

Communications Council including Taliaferro that no one would lose her job

or get a demotion if there was a restructure at SJC.

      59.   Taliaferro’s Assistant Kimberly Adams worked closely with

Taliaferro, and has confirmed in 2020 in conversation that Taliaferro was

qualified for his position, performed duties [in his position in a professional

and competent manner], and that after Zimmerman left the scene, and

Janes took over supervision of Plaintiff’s department, Janes publicly met

with the entire department, handed out a flyer and announced, inter

alia, on May 1, 2019--to the department as a whole-- a restructuring

was going to occur, but no one would lose their job.

      60.   On July 18, 2019, Harris and Janes summoned Taliaferro to a

meeting for the purpose “..of reviewing equipment inventory...”, and

instead handed him a letter signed by Harris which informed Taliaferro that

he was being non-renewed effective August 19, 2019.

      61.   When Taliaferro, Schacht with the information he was being

given as the reason for the nonrenewal, he was told by Jane’s and/or Harris

the reason was the restructuring, because of the restructuring and that his

position was being eliminated.


                                       25
    Case 4:21-cv-02325 Document 1 Filed on 07/18/21 in TXSD Page 26 of 30




      62.   Along with the letter of nonrenewal which was silent as to the

reason for the nonrenewal on its face, Taliaferro was given a document

entitled “JD Taliaferro-Closeout Work Plan July 19-August 31, 2019”.

      63.   On July 31, 2019, Taliaferro filed a grievance against Dr. Jane’s

according to the general understanding that he had of his entitlement to

due process (procedural and substantive) arising out of representations

made to him upon which’s reliance was sought by SJC.

      64.   On August 6, 2019, Taliaferro made a FOIA request to Vice-

Chancellor Teri Crawford, San Jacinto College Public Information Officer.

      65.   The request went unanswered even to this date.

      66.   On August 24, 2019 Taliaferro appealed his grievance against

Janes to Harris.

      67.   Taliaferro’s grievance an appeal went without response from

defendants.

      68.   Fearful of what she might know and to control her assistance to

Taliaferro, Janes promoted Kimberly Adams to become her assistant.

      69.   But before being promoted, Kimberly Adams discussed her

information and recollections with Taliaferro, and his attorney.




                                      26
      Case 4:21-cv-02325 Document 1 Filed on 07/18/21 in TXSD Page 27 of 30




ATTACHMENTS HERETO AND INCORPORATED BY REFERENCE
                     HEREIN


70.    Taliaferro attaches hereto Exhibit A consisting of excerpts of written

practices and procedures and policies of SJC.

71.    Taliaferro attaches hereto Exhibit B consisting of experts of

communications and correspondence between Taliaferro and/or his

attorney on his behalf and officers, agents, or employees of SJC always

relate to this matter.


                            CAUSES OF ACTION

72.    Taliaferro exercised rights protected by the First Amendment to the

Constitution of the United States and in retaliation therefore was subjected

to denial of promotion, hostile work environment, culminating through a

continuing course of actions in his nonrenewal or termination of

employment.

       a.    Taliaferro spoke out on matters protected to him as a public

employee by the First Amendment of the Constitution of the United States,

and did not thereby disrupt the ongoing processes of the governmental

entity by which he was employed;



                                       27
      Case 4:21-cv-02325 Document 1 Filed on 07/18/21 in TXSD Page 28 of 30




        b.    The adverse actions taken against Taliaferro by defendants in

civil conspiracy were substantially or motivated by Taliaferro speech on

matters of public concern in his capacity as a citizen;

        c.    But for his exercise of protected speech Taliaferro would not

have been denied promotion or nonrenewed;

        d.    Individual defendants are not entitled as a matter of law to

qualified immunity; and

        e.    Individual defendants are not entitled to qualified immunity

because of the existence of fact questions regarding their joint or several

actions.

73.     Taliaferro was denied substantive and or procedural due process

prior to defendants’ joint and/or several actions to deprive him of protected

liberty and/or property interests, whether undertaken individually or in civil

conspiracy.

                                JURY DEMAND

        Plaintiff demands that this Court empanel a lawful jury to hear this

case.




                                        28
    Case 4:21-cv-02325 Document 1 Filed on 07/18/21 in TXSD Page 29 of 30




                       RESERVATION OF RIGHTS

      Plaintiff specifically reserves the right to bring additional causes of

action against Defendant and to amend this Petition as necessary.

      Taliaferro declares his intent to amend this pleading as a matter of

course prior to the service of summons on named defendants and/or filing

of an answer by each, in accordance with the Fed. R. Civ. P.

                  DAMAGES FOR MENTAL ANGUISH

      As a consequence of the foregoing facts and the willful and malicious

nature of the wrongs committed against the Plaintiff, Plaintiff has suffered

and will suffer past, present and future severe mental anguish, for which

[he/she] pleads to recover at trial. The damages for said mental anguish

exceed the minimum jurisdictional limits of this court.

                                   PRAYER

      WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that

Defendants, each of them, be cited to appear and to answer herein and

that upon jury trial, the Court enter judgment in favor of Plaintiff against

Defendants, jointly and severally, in an amount in excess of the minimum

jurisdictional limits of this Court, for compensatory damages, reasonable

attorneys' fees, reasonable paralegal fees, costs of court, and pre-and post-


                                       29
    Case 4:21-cv-02325 Document 1 Filed on 07/18/21 in TXSD Page 30 of 30




judgment interest at the highest rate allowed by law, and for such other and

further relief, general or special, at law or in equity, to which Plaintiff may be

justly entitled.

                                             Respectfully submitted,

                                             WATTS & COMPANY, LAWYERS

                                             /S/ LARRY WATTS
                                             LARRY WATTS
                                             SBN 20981000
                                             P.O. BOX 2214
                                             MISSOURI CITY, TEXAS 77459
                                             PH. One (281) 306-6797 (Office)
                                             PH. Two (281) 431-1500 (Direct)
                                             FAX (877) 797-4055
                                             wattstrial@gmail.com

                                             ATTORNEYS FOR PLAINTIFF




                                        30
